

Exhibit 10.3


February 24, 2017
Ideal Power Inc.
4120 Freidrich Lane, Suite 100
Austin, Texas 78744
Attention: Timothy Burns, Chief Financial Officer




Re: 3(a)(9) Exchange Agreement
Dear Tim:
This document confirms the agreement of Ideal Power Inc., a Delaware corporation
(the “Company”), and the holders of the Common Stock listed on Schedule I
attached hereto (each a “Common Stock Holder” and collectively, the “Common
Stock Holders”), pursuant to which the Common Stock Holders have agreed to
exchange an aggregate of 810,000 shares (the “Shares”) of Common Stock, par
value $0.001 per share (the “Common Stock”), of the Company for an aggregate of
810,000 shares (the “Preferred Shares”) of the Company’s newly designated Series
A Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Stock”), pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended
(the “Act”), on the terms specified below.
(1)    Immediately upon the execution and delivery of this Agreement by the
parties hereto, (i) the Common Stock Holders shall exchange the Shares for the
Preferred Shares (the “Exchange”) in the respective amounts listed on Schedule I
(ii) the Common Stock Holders shall instruct their custodian to deliver the
Shares to Corporate Stock Transfer, the transfer agent for the Common Stock (the
“Transfer Agent”), through the Depository Trust Company’s DWAC system for the
account of the Company and the Company shall instruct the Transfer Agent to
accept such DWAC delivery of the Shares, and (iii) the Company shall issue and
deliver to the Common Stock Holders certificates representing the Preferred
Shares, in the amounts and registered in the names set forth on Schedule I. All
of the actions set forth above shall be deemed to have occurred simultaneously
and no action shall be deemed to have been taken until all of such actions have
been taken.
(2)    The Company represents and warrants to each Common Stock Holder as
follows:
(a)    Neither the Company nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Act and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder) for soliciting the Exchange.


-1-



--------------------------------------------------------------------------------




The Exchange will qualify for the registration exemption contained in Section
3(a)(9) of the Act. The Company acknowledges and agrees that, pursuant to
interpretative guidance of the Staff of the Commission, pursuant to Section
3(a)(9) of the Act, the Preferred Stock and the shares of Common Stock issuable
upon conversion of the Preferred Stock (the “Conversion Shares”) will have the
same freely tradable status as the Shares and the Company agrees not to take any
position contrary thereto.
(b)    It has the requisite corporate power and authority and power to enter
into this Agreement and to consummate the Exchange and, such transactions do not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Company.
(c)    The certificate of designation for the Preferred Stock, in the form
attached hereto as Exhibit A (the “Certificate of Designation”), has been filed
with the Secretary of State of Delaware and is effective.
(d)    Upon the issuance thereof in accordance with this Agreement, the
Preferred Shares will be duly authorized, validly issued, fully paid and
nonassessable and have the relative rights, privileges, preferences and
limitations set forth in the Certificate of Designation.
(e)    It has reserved a sufficient number of shares of Common Stock as may be
necessary to fully permit the conversion of the Preferred Stock and the issuance
of the Conversion Shares, without regard to any beneficial ownership limits set
forth in the Certificate of Designation. Upon the issuance thereof upon the due
conversion of the Preferred Shares, the Conversion Shares will be duly
authorized, validly issued, fully paid and nonassessable.
    (3)    Each Common Stock Holder, as to itself only, represents and warrants
to the Company as follows:
(a)    It has the requisite power and authority to enter into this Agreement and
consummate the Exchange.
(b)    It is the record and beneficial owner of, and has valid and marketable
title to, the Shares being exchanged by it pursuant to this Agreement, free and
clear of any lien, pledge, restriction or other encumbrance (other than
restrictions arising pursuant to applicable securities laws), and has the
absolute and unrestricted right, power and capacity to surrender and exchange
the Shares being exchanged by it pursuant to this Agreement, free and clear of
any lien, pledge, restriction or other encumbrance. It is not a party to or
bound by, and the Shares being exchanged by it pursuant to this Agreement


-2-



--------------------------------------------------------------------------------




are not subject to, any agreement, understanding or other arrangement (i)
granting any option, warrant or right of first refusal with respect to such
Shares to any person, (ii) restricting its right to surrender and exchange such
Shares as contemplated by this Agreement, or (iii) restricting any other of its
rights with respect to such Shares.
(c)    Neither it nor any of its affiliates nor any person acting on behalf of
or for the benefit of any of the forgoing, has paid or given, or agreed to pay
or give, directly or indirectly, any commission or other remuneration (within
the meaning of Section 3(a)(9) of the Act and the rules and regulations of the
Commission promulgated thereunder) for soliciting the Exchange.
(4)    The Maximum Percentage (as defined in Section 6(d) of the Certificate of
Designation) for the Preferred Shares issued to the Common Stock Holders
pursuant to this Agreement shall be 9.99%.
(5)    This agreement, and any action or proceeding arising out of or relating
to this agreement, shall be exclusively governed by the laws of the State of New
York.
(6)    In the event that any part of this agreement is declared by any court or
other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this agreement shall remain in full force and effect. In
such an event, the Common Stock Holders and the Company shall endeavor in good
faith negotiations to modify this agreement so as to affect the original intent
of the parties as closely as possible.


(7)    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.




[SIGNATURE PAGE FOLLOWS]


-3-



--------------------------------------------------------------------------------






Please sign to acknowledge agreement with the above terms and return to the
undersigned.


 
SPECIAL SITUATIONS FUND III QP, L.P.
 
SPECIAL SITUATIONS CAYMAN FUND, L.P.
 
SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.
 
SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.


 
 
 
 
 
 
 
 
 
 
By:  
/s/ Adam Stettner
 
 Name:
Adam Stettner
 
Title:
General Partner







-4-



--------------------------------------------------------------------------------




Acknowledged and agreed to:
IDEAL POWER INC.
 
 
 
 
 
 
By:  
/s/ Timothy Burns
 
Timothy Burns
 
Chief Financial Officer





-5-



--------------------------------------------------------------------------------






SCHEDULE I




Common Stock Holder
Common Stock to be Exchanged
Preferred Stock
to Be Received
Special Situations Fund III QP, L.P.
407,390
407,390
Special Situations Cayman, L.P.
118,420
118,420
Special Situations Technology Fund, L.P.
42,350
42,350
Special Situations Technology Fund II, L.P.
241,840
241,840
Total
810,000
810,000





-6-



--------------------------------------------------------------------------------




Exhibit A
Certificate of Designation






[attached]


-7-

